DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments filed on 3/11/21. Claims 11 – 13 and 17 have been amended. Claims 11 – 18 are pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 – 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Shaw et al. (U.S. 2006/0135264). 
Regarding claims 11, 15, 17, and 18, Shaw discloses a data generation device, (“Communications network 160 may be a LAN, WAN, intranet or the Internet, or a combination of any of these that facilitates communication among a number of computing devices 10a-10e”, par. 0025 and fig. 1), comprising a reception unit that receives an operation request with to an application from a plurality of application execution devices executing the application, (“The service 150 collects User Profiles, aggregates, processes information supplied by other services 158, and fulfills real-time client requests for retrieving User Profile-related services”, par. 0044), a generation unit that generates application operation data including operation input data with respect to the application and time data for applying the operation input data to the application, (“the technical field is directed to a method of socially matching users who want to play a common game application”, par. 0002), a transmission unit that transmits the application operation data to the plurality of application execution devices, (“facilitates communication among a number of computing devices 10a-10e”, par. 0025 and fig. 1), wherein in a case where the operation request is received from at least one of the plurality of application execution devices, the generation unit generates the operation unit data on the basis of the operation request, (“fulfills real-time client requests for retrieving User Profile-related services”, par. 0044), priority is assigned to the operation request, (“The Social Match system also includes priority Matching”, par. 0009), and in a case where the operation request is received from at least one of the plurality of application execution devices, the generation unit generates the operation input data on the basis of an operation request having the highest sum of priorities in the operation requests, (“The service preferably prioritizes playing with Recent Players over strangers in future session”, par. 0060). 
Regarding claims 12 and 13, Shaw discloses wherein a target that is capable of being operated by a first application execution device of the plurality of application execution devices is different from a target that is capable of being operated by a second application execution device of the plurality of application execution devices, (“in the game community, while playing a game, the gamer can see the community of others who play the specific game, the leaderboards for that game, and his personal achievements in that game”, par. 0004). 
Regarding claim 16, Shaw discloses wherein an execution result of the application includes a moving image, and the transmission unit and the reception unit perform transmission and reception of data relevant to execution of the application, excluding the operation request and the application (“The service 150 collects User Profiles, aggregates, processes information supplied by other services 158, and fulfills real-time client requests for retrieving User Profile-related services”, par. 0044).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (U.S. 2006/0135264) as applied to claim 11 above, and further in view of Douceur et al. (U.S. 2009/0203449). 
Regarding claim 14, Shaw is silent on the issue of disclosing a random number seed. In a related art, Douceur discloses a networked gaming system that discloses a random number seed, (“the seed for the random-number generator can be selected by the server 202 and sent with the glimpse 416 to clients 206”, par. 0054). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to combine the random number seed of Douceur into the art disclosed by Shaw in order to provide a system that is tolerant of latency between server and clients and also to enable rapid handoff, preemptive migration, and replication of the client-side AI to address problems of client failure and client tampering, as disclosed by Douceur, (par. 0009). 
	Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. Regarding claims 11 and 17, Applicants argue that “the cited prior art fails to teach or suggest every feature recited in Applicant’s claims”, more specifically, it is argued that “the Shaw unit cannot transmit data to one or more application execution devices which did not provide the operation request”. The Examiner respectfully disagrees. Shaw discloses the service 150 gathers information and tracks users of computers 100a-100e to provide computing services for all of the users of the service, (par. 0026), wherein the Examiner views Shaw’s teaching providing computing services for all of the users of the service as meeting the claim limitation transmitting data to one or more application execution devices which did not provide the operation request. Therefore the Examiner maintains that Shaw anticipates the present invention as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        
/REGINALD A RENWICK/Primary Examiner, Art Unit 3715